         Case: 3:18-cv-02761-JJH Doc #: 20 Filed: 08/01/19 1 of 5. PageID #: 69


                                                                                 Motion Granted.
                                                                                 So Ordered.
                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                                                                 s/ Jeffrey J. Helmick
                                   WESTERN DIVISION
                                                                                 United States District Judge

 SKYLA D. JOHNSON,
                                                      3:18-cv-02761-JJH
             Plaintiff,

 v.                                                   Honorable Judge Jeffrey J. Helmick

 FINANCE SYSTEM OF TOLEDO, INC.,

            Defendant.


                  PLAINTIFF’ S MOTION TO DISMISS HER COMPLAINT
                   WITH PREJUDICE AND MEMORANDUM IN SUPPORT


        NOW comes SKYLA D. JOHNSON (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), and pursuant to Fed. R. Civ. P. 41(a)(2), brings this Motion to

Dismiss her Complaint with          prejudice, and in support thereof, provides the following

memorandum and points of authority:

      1. On November 29, 2018, Plaintiff filed her Complaint seeking redress for Finance System

of Toledo, Inc.’s (“Defendant”) alleged violations of the Fair Debt Collection Practices Act

(“FDCPA”). [Dkt. 1].

      2. On May 22, 2019, this Court entered an order dismissing a portion of the plaintiff’s claims

in Gaston v. Finance System of Toledo, Inc., No. 3:18-cv-02652-JJH, Dkt. 20.

      3. On June 14, 2019, Defendant moved for judgment on the pleadings in connection with

Plaintiff’s claims. [Dkt. 17].

      4. Given the discussion in Gaston and the similarities between Plaintiff’s claims and the

portion of the plaintiff’s claims which were dismissed in Gaston, Plaintiff no longer wishes to

pursue her claims against Defendant.
                                                  1
         Case: 3:18-cv-02761-JJH Doc #: 20 Filed: 08/01/19 2 of 5. PageID #: 70



      5. Pursuant to Fed. R. Civ. P. 41(a)(2), “an action may be dismissed at the plaintiff's request

only by court order, on terms that the court considers proper.” Dismissal under Rule 41(a)(2) is

within the sound discretion of the Court. Tyco Laboratories, Inc. v. Koppers Co., Inc., 627 F.2d

54, 56 (7th Cir. 1980). In exercising its discretion, a court must seek to prevent prejudice to the

non-moving parties. Puerto Rico Maritime Shipping Authority v. Leith, 668 F.2d 45 (1st Cir. 1981).

Generally speaking, plaintiffs should be permitted to dismiss their actions freely, unless the

defendant would suffer plain legal prejudice. See Ratkovich v. Smith Kline & French Laboratories,

1990 U.S. Dist. LEXIS 1279, *8-9 (N.D. Ill. Feb. 2, 1990). Dismissing a case with prejudice is a

protective measure designed to protect defendants from any prejudice stemming from a dismissal.

Id.

      6. Because the instant motion seeks a dismissal with prejudice, Defendant will suffer no legal

prejudice as a result of dismissing the instant action. Therefore, Plaintiff should be permitted to

dismiss her action freely.

      7. Furthermore, although Defendant has filed a counterclaim in this action, Defendant’s

purported counterclaim is not the type that would prevent Plaintiff’s ability to seek voluntary

dismissal under Fed R. Civ. P. 41(a)(2) since its purported counterclaim is not a proper

counterclaim.

      8. “In order to defeat the plaintiff’s ability to dismiss under 41(a)(2), the counterclaim may

not be maintained for the sole purpose of preventing the plaintiff from dismissing the action.

Furthermore, the assertion of an improper or insufficient counterclaim may not be the basis for

denying the plaintiff’s motion for voluntary dismissal. Thus, if the matter asserted by the defendant

is not in fact a counterclaim but an affirmative defense or other matter, the plaintiff may still obtain

a voluntary dismissal.” 27A Fed. Proc., L. Ed. § 62:557 (2006) (footnotes omitted) (collecting


                                                   2
          Case: 3:18-cv-02761-JJH Doc #: 20 Filed: 08/01/19 3 of 5. PageID #: 71



cases); 9 Wright & Miller, Federal Practice & Procedure § 2365 (“To have any effect under Rule

41(a)(2) . . . , the counterclaim must be a proper one. Thus, dismissal is not precluded by the fact

that the defendants have pleaded affirmative defenses rather than counterclaims or that they intend

in the future to offer a counterclaim but have not yet done so.”) (footnotes omitted) (collecting

cases).

    9. As addressed in Plaintiff’s Answer to Defendant’s counterclaim and Plaintiff/Counter-

Defendant’s Motion for Judgment on the Pleadings as to Defendant/Counter-Plaintiff’s

Counterclaim, [Dkt. 13; Dkt. 18], Defendant’s purported counterclaim asserting that it is entitled

to its fees in connection with this matter is not a proper basis for a counterclaim since 15 U.S.C. §

1692k does not provide defendant debt collectors a separate cause of action under the FDCPA. See

e.g., Hardin v. Folger, 704 F. Supp. 355, 356-57 (W.D.N.Y. 1988); Kropf v. TCA, Inc., 752 F.

Supp. 2d 797, 800-01 (E.D. Mich. 2010); Mirfendereski v. Rakestraw, 2011 U.S. Dist. LEXIS

90535, at *3 (S.D. Ohio Aug. 15, 2011). Instead, any attempt for Defendant to obtain its attorneys’

fees in connection with this matter must be done by filing a post-judgment motion. See e.g.,

Kirscher v. Messerli & Kramer, PA, 2006 U.S. Dist. LEXIS 3346, at *7 (D. Minn. Jan. 14, 2006).

    10. As such, the Court should not preclude Plaintiff’s efforts to seek dismissal of her claims

merely because Defendant filed a counterclaim in this matter. Defendant’s counterclaim is not a

proper counterclaim and, therefore, does not impact Plaintiff’s ability to seek a voluntary dismissal

of this matter.

    WHEREFORE, Plaintiff, SKYLA D. JOHNSON, respectfully requests that this Honorable

Court grant Plaintiff’s Motion to Dismiss Her Complaint With Prejudice and for any further relief

deemed just and appropriate.

Dated: July 15, 2019                                  Respectfully submitted,



                                                 3
       Case: 3:18-cv-02761-JJH Doc #: 20 Filed: 08/01/19 4 of 5. PageID #: 72



                                                      /s/ Eric D. Coleman

                                                      Eric D. Coleman, Esq. # 6326734
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Avenue, Suite 200
                                                      Lombard, Illinois 60148
                                                      Phone (630) 575-8181 x105
                                                      Fax: (630) 575-8188
                                                      ecoleman@sulaimanlaw.com

                                                      Counsel for Plaintiff



             CERTIFICATE OF COMPLIANCE WITH N.D. OHIO L.R. 7.1(f)

        The undersigned, one of the attorneys for Plaintiff/Counter-Defendant, certifies that the
instant matter is assigned to a standard track. This memorandum adheres to the page limitations
set forth in N.D. Ohio L.R. 7.1(f).


                                                              s/ Eric D. Coleman
                                                              Eric D. Coleman, Esq.
                                                              Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk of
the Court for the United States District Court for the Northern District of Ohio by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.


                                                      /s/ Eric D. Coleman
                                                      Eric D. Coleman
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Avenue, Suite 200
                                                      Lombard, Illinois 60148
                                                      Phone (630) 575-8181 x105
                                                      Fax: (630) 575-8188
                                                      ecoleman@sulaimanlaw.com




                                                  4
Case: 3:18-cv-02761-JJH Doc #: 20 Filed: 08/01/19 5 of 5. PageID #: 73




                                  5
